Case 4:19-cv-00571-DCB Document 29 Filed 05/20/20 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

XK FILED LODGED
_______ RECEIVED _____ COPY
AO 399 (01/09) Waiver of the Service of Summons
MAY 20 2020 -
UNITED STATES DISTRICT COURT °
for the CLEAR US DISTRICT GOWRT
ay DISTRICT OF ARBORS cpury
DAVWD MM Mor Gan )
Plaintiff y
A v. Civil Action No.
: AUNLE , ~
nat Es 3 Cvig-S9-TWc -DeP

WAIVER OF THE SERVICE OF SUMMONS
To: i) Av \p wn fh? rads

(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

IT understand that I, or the entity I represent, will keep all: defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

T also understgnd that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from f/ [@/2eoAe , the date when this request was sent (or 90 days if it was sent outside the
United States). IfT {ail to do so, a default judgment will be entered against me or the entity I represent.

Date: Sg, /| 4 / avo , A. Seager

Signature of the attorney or unrepresented party

Amy Hun ley | | Christpher P Whyte

Prinifd name of party whiving service of summons Printed name

  

 

YO W. Coneres 2°49 n Te ser, A PEH)
"Address * ‘

Choistehen Withe@e 2-49, 90V
E-mail address” 7

(S20) 689-2505

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has heen brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property. .

Ifthe waiver is signed and retarned, you can still make these aud all other defenses and objections, but you cannot object to the absence of
a. summons or of service. .

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
aod file a copy with the court, By signing and resuming the waiver form, you are allowed more time to respond than if a simmons had beon served.

 

 
